Citation Nr: 1528534	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-25 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

4.  Entitlement to service connection for multiple sclerosis.

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on account of housebound status.

6.  Entitlement to nonservice-connected pension with special monthly pension (SMP).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin and a July 2011 rating decision issued by the RO in New Orleans, Louisiana.  The case was most recently certified to the Board by the New Orleans RO.  

In February 2015, the Veteran submitted a claim to reopen entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appeal must be remanded to allow for the scheduling of a videoconference hearing before the Board.  In a May 2014 VA Form 9 perfecting the appeal for entitlement to nonservice-connected pension, the Veteran requested to appear at a videoconference hearing before the Board.  The Form 9 also indicated that the hearing request applied to all issues currently on appeal, to include the service connection and SMC claims.  The Veteran is entitled to a hearing before the Board at the RO.  38 C.F.R. §§ 20.700, 20.703 (2014).  The record does not indicate that the requested hearing has been scheduled and the claims must be remanded. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the AOJ.  After the Veteran has been afforded the opportunity for a hearing, return the case to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

